Citation Nr: 1132379	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to July 1960.  The Veteran died in October 1981, and the Veteran's spouse is the appellant in this case.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  

The Board notes that in the appellant's VA Form 9, Appeal to the Board of Veterans' Appeals, received in February 2008, the appellant indicated that she wanted to have a hearing before the Board at the RO.  The appellant was scheduled for a travel board hearing in June 2011.  However, the record reflects that she failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that a Statement of the Case (SOC) was issued to the appellant in January 2008, which continued the denial of service connection for cause of the Veteran's death.  A copy of the January 2008 SOC was also sent to as the Military Order of the Purple Heart (MOPH), which was listed as the appellant's representative.  The record shows, however, that the power of attorney (POA) to MOPH was revoked and the appellant has been represented by the Colorado Division of Veterans Affairs since December 2007.  See the December 2007 VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative.  In addition, a May 2008 Deferred Rating Action shows that the RO contacted the MOPH to solicit a Form 646 (Statement of Accredited Representative in Appealed Case) and was advised at that time that MOPH was not the appellant's representative.  The RO has not contacted the correct representative to provide a statement of the case or to solicit a Form 646 from that representative.

The appellant is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2010).  The United States Court of Appeals for the Federal Circuit has recently held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, her representative, should have an opportunity to review the claims file and provide argument in response to the continued denial of the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the Colorado Division of Veterans Affairs and afford the organization an opportunity to review the claims folder and submit a VA Form 646 on behalf of the appellant.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the appellant and documented in the claims file.  

2.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


